                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Maceo Royster,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:18-cv-00444-RJC
                                      )             3:16-cr-00303-RJC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 18, 2019 Order.

                                               September 18, 2019
